 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   GWENDOLYN MUNN,                                        Case No.: 2:19-cv-00693-GMN-NJK
11          Plaintiff(s),                                                  Order
12   v.
13   HOTSPUR RESORTS NEVADA, INC., et
     al.,
14
            Defendant(s).
15
16         On July 9, 2019, the Court ordered the parties to file, by July 10, 2019, a discovery plan as
17 required by Local Rule 26-1(a). Docket No. 15. The parties failed to do so. The parties are hereby
18 ORDERED to file a joint proposed discovery plan, no later than August 29, 2019.
19         IT IS SO ORDERED.
20         Dated: August 26, 2019
21                                                             _______________________________
                                                               NANCY J. KOPPE
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                    1
